Citation Nr: 0844953	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  04-42 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for dermatitis, claimed as 
a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from November 1990 to May 
1991.  He served in Southwest Asia from December 29, 1990, to 
April 19, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The current issue was remanded by the Board in December 2007 
for additional evidentiary development and readjudication.  
The requested action has been completed, and the case is 
again before the Board.


FINDINGS OF FACT

1.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.

2.  Dermatitis is not shown by objective medical evidence to 
be a manifestation of an undiagnosed illness attributable to 
the veteran's service during the Persian Gulf War, and there 
is no competent medical evidence linking a disability 
manifested by dermatitis to military service.


CONCLUSION OF LAW

Dermatitis is not a manifest sign or symptom of a disorder 
due to an undiagnosed illness, and a current disability 
manifested by dermatitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In March 2003, April 2003, and January 2008 VA sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the August 2003 rating 
decision, October 2004 SOC, February 2005 SSOC, and October 
2008 SSOC explained the basis for the RO's action, and the 
SOC and SSOCs provided him with additional 60-day periods to 
submit more evidence.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the January 2008 letter which VA 
sent to the veteran.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.

By law, assistance to a veteran in processing a claim shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The record shows that the 
veteran was treated for dermatitis, which was not diagnosed 
on multiple occasions beginning in 1989, and his 
representative indicated in his November 2007 written brief 
presentation that the veteran would like a Persian Gulf War 
protocol examination.  The veteran was scheduled for a 
Persian Gulf War protocol examination in September 2008, 
which he did not attend.  Therefore, the Board finds that VA 
has satisfied its duty to assist the veteran in regards to 
providing a medical examination.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The veteran is seeking service connection on the basis that 
he suffers from dermatitis due to undiagnosed illness which 
he contends was incurred as a result of his service in the 
Southwest Asia theater of operations (Operation Desert 
Storm/Desert Shield).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more, not later than December 31, 
2011.  38 C.F.R. §3.317(a)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the VA 
Schedule for Rating Disabilities for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws of the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110, 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).


VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."

In this case, the veteran's DD Form 214, Certificate of 
Release or Discharge From Active Duty, shows that he served 
on active military duty from December 1990 to April 1991 in 
support of Operation Desert Shield/Storm in the Persian Gulf.  
He served in Southwest Asia and is, therefore, a "Persian 
Gulf veteran" as defined by regulation.  See 38 C.F.R. § 
3.317.

A review of the service treatment records shows that on 
October 2, 1989, the veteran complained of a rash on his 
back.  In June 1993, he complained of irritating blemishes on 
both upper arms that were approximately 1 cm. in diameter and 
red in color.  He also had a slight headache; he was told to 
use calamine lotion.  The examiner felt that the veteran had 
possible insect bites of an unknown species.  Later the same 
day he complained of a general malaise, and the examiner felt 
that he could have fatigue from working in a high temperature 
area.  In January 1995 the veteran had a rash in the brachial 
region and said he had suffered a headache and neck pain the 
previous evening.  The physician who examined him felt that 
it was due to a possible tick bite, but no tick was found.  
The veteran indicated on an April 1995 medical history form 
that he did not have any skin disease, and his skin was found 
to be normal upon examination.

The record does not show that the veteran has had any 
treatment for a skin disorder since 1995.  In November 2003 
he wrote that he had a rash on his lower back, groin area, 
buttocks, and upper legs.  He wrote that this began while he 
was on active duty in Desert Storm, and that he uses over-
the-counter creams, which provide some relief.

However, after carefully reviewing the evidence, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for compensation for an undiagnosed illness 
manifested by dermatitis.  The post-service treatment records 
do not show and complaints or treatment of dermatitis or a 
skin rash.  In addition, the rashes that he suffered in 
service appear to have been of a transient nature.

The Board has also considered whether service connection for 
a dermatitis can be granted on a direct basis, i.e., as 
incurred in or aggravated during the veteran's active 
service.  However, direct service connection is not warranted 
in this case because there is no medical evidence of a 
current disability, evidence of incurrence of a disease in 
service to which the veteran's claimed dermatitis can be 
related, or any medical evidence of a nexus between the 
veteran's claimed dermatitis and military service.  See 
Hickson, supra.

The courts have made it clear that, absent proof of the 
existence of the disability being claimed, there can be no 
valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
Board recognizes that the Court of Appeals for Veterans 
Claims has also held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, where, as here, the overall 
evidence of record fails to support a diagnosis of the 
claimed dermatitis, that holding is not applicable.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
dermatitis, claimed as a manifestation of an undiagnosed 
illness, the benefit-of-the-doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for dermatitis, claimed as a manifestation 
of an undiagnosed illness, is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


